United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
CRIMINAL INVESTIGATIVE SERVICE,
New Orleans, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-567
Issued: January 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 5, 2011 appellant filed a timely appeal of the October 19, 2010 merit decision
of the Office of Workers’ Compensation Programs (OWCP) modifying a loss of wage-earning
capacity determination. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP met its burden of proof to modify its determination of
appellant’s wage-earning capacity effective June 11, 2010.
On appeal, appellant contends that OWCP used incorrect pay rates and a salary schedule
to modify its loss of wage-earning capacity determination. He further contends that it did not
consider his age, nature of injury and degree of permanent impairment in modifying his loss of
wage-earning capacity.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on April 7, 1976 appellant, then a 42-year-old GS-12, Step 4
investigator, sustained a herniated disc at L4-5 while in the performance of duty. It authorized
an L5-S1 decompression and discectomy which were performed on April 20, 1977.
The employing establishment was unable to provide appellant with employment within
his permanent work restrictions. Appellant retired on disability effective July 27, 1978. On
May 7, 1979 he elected to receive total disability compensation benefits from OWCP rather than
retirement benefits from the Office of Personnel Management.
On March 15, 1982 appellant advised OWCP that he earned $16,000.00 per year based
on a full-time 48-hour workweek as a loss prevention manager at Mervyn’s department store in
El Paso, Texas.
In a May 5, 1982 decision, OWCP found that appellant’s actual earnings as a loss
prevention manager fairly and reasonably represented his wage-earning capacity.
In an October 31, 1991 Form CA-1032, appellant stated that he had been working as a
teacher in Washington state since January 1, 1991. He worked as a substitute teacher on an oncall basis from January 7 to May 1991 earning $42.50 per day. Appellant worked as a regular
teacher commencing August 19, 1991 earning $20,007.00 per year. In CA-1032 forms dated
October 30, 1992 through October 4, 1999, he reported yearly earnings as a teacher which
included $21,366.00 in 1992; $24,858.00 in 1994; $26,812.00 in 1996, $35,055.00 in 1997,
$41,500.00 in 1998 and $41,040.00 in 1999.
A July 7, 1994 transcript from the University of Texas showed that appellant had been
enrolled in a Master of Education program commencing in the fall of 1990. He enrolled in
courses entitled “Intro to Exceptional Children” and “Educational Law.” In the spring of 1991,
appellant enrolled in a course entitled “Teach Learning Disabled Reading.” In the fall of 1991
and spring of 1992, he was enrolled in courses entitled “Teach Child with Learning Disability”
and “Students Learning Disability,” respectively. On October 15, 1996 appellant received a
special education teaching certificate for grades kindergarten through 12 from the State of
Washington.
In a May 26, 2000 decision, OWCP modified its May 5, 1982 wage-earning capacity
determination effective that date, finding that appellant had been vocationally rehabilitated as a
special education teacher and that his earnings in this position were greater than his earnings in
his date-of-injury position. It concluded that the special education teacher position fairly and
reasonably represented his wage-earning capacity.
By letter dated June 16, 2000, appellant requested an oral hearing.
In a decision dated February 5, 2002, an OWCP hearing representative reversed the
May 26, 2000 decision. He found that appellant had been vocationally retrained as his special
education teacher position was substantially different than his loss prevention manager position
for which he was originally rated. Also, appellant had obtained additional qualifications for
employment through retraining before working as a special education teacher. The hearing
2

representative, however, found that OWCP did not establish that his earnings in this position
were 25 percent or more than his earnings as a loss prevention manager.
In a Form CA-1032 dated October 18, 2009, appellant advised OWCP that he had been
employed as a special education teacher with the Auburn School District in Auburn, Washington
since September 1, 2002. He earned $79,332.00 in this position.
In a November 24, 2009 medical report, Dr. Kenneth Takemura, an attending Boardcertified physiatrist, obtained a history of the April 7, 1976 employment injury and appellant’s
medical and social background. He had not evaluated appellant in nearly three years. On
physical examination of the lower extremities, Dr. Takemura reported essentially normal
findings with the exception of tightness in the hamstrings and hip flexors, and mild hip flexion
contraction on the right side based on a Thomas test. On neurological examination of the lumbar
spine and lower extremities, he found mild restriction with both lumbar flexion and extension.
Straight leg raise testing evoked pain in the right hamstring. Deep tendon reflexes were traced in
the lower limbs. There was decreased sensation along the right lateral foot. Strength was
relatively well preserved in the lower extremities, except for some mild weakness in hip
extension on the right side in comparison to the left side. Dr. Takemura advised that appellant
was able to walk without any abnormal features except for slight flexed posture. He diagnosed
chronic right S1 radiculopathy due to the accepted employment injury and resultant surgery.
Dr. Takemura stated that appellant’s condition remained stable without any significant change
since his last evaluation in December 2006. Appellant was still restricted to light-duty work, but
he did not have any new physical restrictions. Dr. Takemura stated that appellant could not
clearly return to his date-of-injury position. Despite his older age appellant appeared to be doing
well and thrived in his teaching position. Dr. Takemura concluded that appellant should be
allowed to continue performing such less physically demanding type of work as long as he was
capable.
On February 12, 2010 OWCP requested that a vocational rehabilitation counselor provide
market data for appellant’s former loss prevention manager position. In a March 5, 2010 report,
a rehabilitation counselor advised that the correct title for his loss prevention manager position
which he held at Mervyns and J.C. Penney was an internal security manager according to the
Department of Labor’s Dictionary of Occupational Titles. He obtained wage information from
J.C. Penney stores in Washington State and Texas and determined that the average yearly wage
was from $30,000.00 to $54,000.00.
On May 5, 2010 OWCP issued a notice of proposed modification of its 1982 wageearning capacity decision based on appellant’s employment as a special education teacher. It
found that his teacher position was substantially different from his department store security
manager position. OWCP also found that appellant had obtained additional qualifications for
employment through retraining. It noted that he had received his license to teach subsequent to
its 1982 wage-earning capacity determination. OWCP stated that the current pay rate for a loss
prevention manager was $30,000.00 to $54,000.00 per year. It found that appellant’s current
earnings of $79,332.00 per year as a special education teacher were at least 25 percent more than
the highest salary range of a loss prevention manager. OWCP found that as he had worked in the
special education position since September 1, 2002, the position represented his wage-earning
capacity.

3

In a May 28, 2010 letter, appellant disagreed with the proposed action. He reported an
incorrect salary on the October 18, 2009 Form CA-1032. Appellant’s correct salary was
$76,246.89. He stated that he was a GS-12, Step 5 when he retired from the employing
establishment on June 28, 1978 and contended that OWCP incorrectly used the general schedule
salary table rather than the general schedule-law enforcement officer table to calculate his loss of
wage-earning capacity which was applicable to special agents from GS-3 through GS-13.
Appellant questioned why OWCP took approximately nine years from February 5, 2002 to
May 5, 2010 to propose a change in his compensation. He asserted that it used an incorrect pay
rate. Appellant stated that a May 5, 2010 OWCP letter indicated that he was a GS-12, Step 4
with a pay rate of $452.84 per week while an April 26, 1977 Form CA-816 indicated that he was
a GS-12, Step 5 with a weekly pay rate of $524.84 on the date of recurrence, resulting in a
difference of $70.00 per week. He contended that the April 26, 1977 Form CA-816 did not
consider cost-of-living increases as required by 5 U.S.C. § 8114(3). Appellant further contended
that OWCP incorrectly determined that he was entitled to 15 percent rather than 25 percent
premium pay of a GS-10. He submitted documents which stated that the premium pay rate for
special agents was 25 percent. Appellant alleged that OWCP did not consider his age, nature of
injury and degree of permanent impairment in modifying his loss of wage-earning capacity.
The record reveals that a pay adjustment effective October 9, 1977 noted that appellant’s
base and premium pay was $27,291.70 a year or $524.84 per week as a GS-12, Step 5.
In a June 11, 2010 decision, OWCP finalized the modification of its May 5, 1982 wageearning capacity determination. It reduced appellant’s compensation effective June 11, 2010
based on its finding that his actual earnings as a special education teacher for at least 60 days
fairly and reasonably represented his wage-earning capacity. OWCP applied the formula in
Albert C. Shadrick2 to determine that his pay rate on the date his disability recurred on
December 16, 1977 was $524.84 per week; that the current adjusted pay rate of his date-of-injury
position was $1,713.93 per week effective March 5, 2010;3 and that his current special education
teacher position paid $76,246.89 per year or $1,466.29 per week.4 It determined that appellant
had an 86 percent wage-earning capacity, which resulted in a loss of wage-earning capacity of
$451.36 per week. OWCP concluded that, based on a three-fourths compensation rate which
was increased by the applicable cost-of-living adjustments, his new compensation rate was
$675.00 every four weeks, less health benefits premium of $370.12, for a net compensation
every four weeks of $304.88.
On July 5, 2010 appellant requested a review of the written record by an OWCP hearing
representative. He reiterated his prior contentions, including that OWCP improperly calculated
his wage-earning capacity as it was not based on his recurrent pay rate in 1977 and OWCP failed
to consider his age, nature of injury and degree of impairment.
2

5 ECAB 376 (1953).

3

This figure was comprised of the sum of $80,761.00 (base salary of a GS-12, Step 4) and $8,363.10
(administratively uncontrollable overtime pay (base salary of a GS-10, Step 1) times 15 percent) divided by 52
weeks.
4

Appellant’s 2009 W-2 forms showed earnings of $76,246.89 per year.

4

A July 31, 1977 notification of personnel action (Form SF-50) listed that appellant
received a within-grade increase from a GS-12, Step 4 to a GS-12, Step 5, earning $25,494.60 in
base and premium pay per year and that he was Fair Labor Standards Act exempt.
A Form CA-816 computation of wage-earning capacity dated April 26, 1979 indicated
that he was a GS-12, Step 5 when he sustained an employment-related recurrence of disability on
December 16, 1977.
In a June 21, 2010 e-mail, Carlos Saavedra, an employing establishment compensation
program manager, advised that special agents were covered by the law enforcement officer pay
schedule. He stated that this schedule only included law enforcement officer special base pay for
agents classified as GS-3 through GS-10. The regular applicable locality based general schedule
rates covered positions classified above GS-10.
In an October 19, 2010 decision, an OWCP hearing representative affirmed the June 11,
2010 decision. She found that appellant took education-related courses and was vocationally
rehabilitated as a special education teacher. The hearing representative also found that his loss of
wage-earning capacity was properly determined as his actual earnings in this position exceeded
his former earnings as a loss prevention manager for which he was originally rated in by 25
percent or more. She found that the medical evidence established that appellant could continue
working as a special education teacher.
LEGAL PRECEDENT
Section 8115(a) of FECA provides that in determining compensation for partial
disability, the wage-earning capacity of an employee is determined by his actual earnings, if
actual earnings fairly and reasonably represent his wage-earning capacity. If the actual earnings
of the employee do not fairly and reasonably represent his wage-earning capacity or if the
employee has no actual earnings, his wage-earning capacity as appears reasonable under the
circumstances is determined with due regard to the nature of his injury, the degree of physical
impairment, his usual employment, his age, his qualifications for other employment, the
availability of suitable employment and other factors or circumstances which may affect his
wage-earning capacity in his disabled condition.5
Once a loss of wage-earning capacity is determined, a modification of such a
determination is not warranted unless there is a material change in the nature and extent of the
work-related condition, the employee has been retrained or otherwise vocationally rehabilitated
or the original determination was in fact erroneous.6 The burden of proof is on the party
attempting to show the award should be modified.7

5

5 U.S.C. § 8115(a).

6

George W. Coleman, 38 ECAB 782, 788 (1987); Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).

7

Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

5

OWCP’s procedure manual provides guidelines as to the modification of loss of wageearning capacity:
“(c) Increased Earnings. It may be appropriate to modify the rating on the
grounds that the claimant has been vocationally rehabilitated if one of the
following two circumstances applies:
(1) The claimant is earning substantially more in the job for which he or
she was rated. This situation may occur where a claimant returned to parttime duty with the employing agency and was rated on that basis, but later
increased his or her hours to full-time work.
(2) The claimant is employed in a new job (i.e., different from the job for
which he or she was rated) which pays at least 25 percent more than the
current pay of the job for which the claimant was rated.
(d) [Claims Examiner] Actions. If these earnings have continued for at least 60
days, the CE [claims examiner] should:
(1) Determine the duration, exact pay, duties and responsibilities of the
current job.
(2) Determine whether the claimant underwent training or vocational
preparation to earn the current salary.
(3) Assess whether the actual job differs significantly in duties,
responsibilities, or technical expertise from the job at which the claimant
was rated.
(e). If the results of this investigation establish that the claimant is rehabilitated, or
if the evidence shows that the claimant was retrained for a different job,
compensation may be redetermined using the Shadrick formula.”8
Under section 8101(4) of FECA, monthly pay for compensation purposes is the greater of
the employee’s pay as of the date of injury, the date disability begins or the date of recurrence of
disability if more than six months after returning to work for the United States.9
ANALYSIS
The Board finds that the evidence establishes that appellant has been vocationally
rehabilitated. Appellant was employed in a new job, special education teacher, rather than the
position of loss prevention manager which OWCP initially used to determine his wage-earning
capacity. His position as a special education teacher meets the applicable criteria. Appellant
8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.11(c)-(e) (October 2009).
9

5 U.S.C. § 8101(4).

6

underwent training to obtain this position and the position differs significantly in duties and
responsibilities from that of prevention loss manager, the position in which he was previously
rated. The record shows that he enrolled in a Master of Education program at the University of
Texas in the fall of 1990. Appellant completed education courses during the fall of 1990 through
the spring of 1991. He received a teaching certificate for grades kindergarten through 12 from
the State of Washington on October 15, 1996. Appellant worked as a substitute teacher in
Washington from January 7 to May 1991. He worked as a regular teacher commencing
August 19, 1991 with salary increases through 1999. The Board finds that these facts, coupled
with the increased earnings appellant was able to obtain in his position as a special education
teacher, establish that he has been vocationally rehabilitated.
As OWCP correctly determined that appellant had been vocationally rehabilitated due to
the increased duties and responsibilities of the new position, it must then determine whether the
new job of special education teacher pays at least 25 percent more than the current pay of the job
for which appellant was rated, prevention loss manager.10 The Board finds that it properly
compared appellant’s earnings as a special education teacher with his earnings in the previously
rated position of prevention loss manager and calculated his loss of wage-earning capacity using
the Shadrick formula.11 For the stated reasons, the Board finds that OWCP met its burden of
proof to modify the May 5, 1982 wage-earning capacity determination.
Appellant contended that OWCP improperly calculated his loss of wage-earning
capacity. He asserted that it did not use the correct pay rate in effect on December 16, 1997, the
date of his recurrence of disability. Appellant stated that he was a GS-12, Step 5 on that date and
not a GS-12, Step 4, his pay rate on the date of his accepted employment injury. He asserted that
OWCP incorrectly applied the general schedule salary table rather than the general schedule-law
enforcement officer table and calculated his premium pay using a 15 percent pay rate rather than
a 25 percent pay rate of a GS-10, Step 1 from the general-law enforcement officer salary table.
Appellant contended that OWCP failed to consider cost-of-living increases as required by section
8114(3) of FECA in determining his loss of wage-earning capacity. The Board finds that OWCP
properly determined appellant’s rate of pay in this case. The record documents that effective
October 9, 1977 he earned $27,291.70 a year or $524.84 per week based on his base and
premium pay as a GS-12, Step 5. OWCP also properly included the 15 percent administratively
uncontrollable overtime pay rate in appellant’s base pay.12 Mr. Saavedra stated that, although
special agents were covered by the law enforcement officer pay schedule, the special base rates
only applied to GS-3 through GS-10 agents. He stated that the regular applicable locality based
general schedule rates applied to positions classified above GS-10. As appellant was a GS-12,
Step 5 December 16, 1997, OWCP correctly used the 15 percent premium pay rate. Lastly, it
specifically stated in the June 11, 2010 decision, that his loss of wage-earning capacity included
applicable cost-of-living adjustments. The Board finds that OWCP properly based its

10

See supra note 8.

11

Federal (FECA) Procedure Manual, supra note 8 at Chapter 2.814.11(c)(d) (October 2009).

12

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Pay Rates, Chapter 2.900.8(b)
(December 1995).

7

calculations on the $524.84 per week pay rate and correctly applied the Shadrick formula to
calculate appellant’s loss of wage-earning capacity.
Appellant contended that OWCP did not consider his age, nature of injury and degree of
permanent impairment in modifying his loss of wage-earning capacity. The Board finds,
however, that OWCP properly considered the factors in modifying its 1982 wage-earning
capacity determination. The Board reviewed the relevant medical evidence, which included
Dr. Takemura’s November 24, 2009 report who found that appellant was physically capable of
continuing work as a teacher. Dr. Takemura listed essentially normal findings on examination of
the lower extremities and lumbar spine and advised that appellant’s condition remained stable
without any significant change since his last evaluation in December 2006. He also advised that
appellant was unable to return to his date-of-injury position. Dr. Takemura stated that he was
still restricted to light-duty work, but he had no new physical restrictions. He concluded that
despite appellant’s older age he appeared to be doing well and thrived in his teaching position.
The Board finds that OWCP appropriately considered the required factors in determining that
appellant’s actual earnings as a special education teacher fairly and reasonably represented his
wage-earning capacity. There is no evidence of record establishing that modification of the loss
of wage-earning capacity decision was not warranted.
Appellant may request modification of the wage-earning capacity determination
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that OWCP met its burden of proof to modify its determination of
appellant’s loss of wage-earning capacity effective June 11, 2010.

8

ORDER
IT IS HEREBY ORDERED THAT the October 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 17, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

